Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 1 of 8 PageID #: 1876




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

JEFFREY SCHWARTZ and                      )
CARI SCHWARTZ, Individually and as        )
the Parents and Natural Guardians of      )
J.S., a Minor,                            )      Cause No. 1:20-cv-69 RLM-MPB
                                          )
                        Plaintiffs        )
                                          )
           v.                             )
                                          )
ANTHEM INSURANCE COMPANIES,               )
INC., D/B/A ANTHEM BLUE CROSS             )
AND BLUE SHIELD,                          )
ACCREDO HEALTH GROUP, INC.,               )
EXPRESS SCRIPTS, INC.,                    )
and                                       )
KROGER SPECIALTY PHARMACY,                )
INC.,                                     )
                                          )
                       Defendants         )

                                       ORDER
        Jeffrey and Cari Schwartz, individually and as the parents and natural

  guardians of J.S., a minor, sued defendants Anthem Insurance Companies,

  Express Scripts (the specialty pharmacy of Anthem’s pharmacy network),

  Accredo (a subsidiary of Express Scripts), Kroger Prescription Plans, and Kroger

  Specialty Pharmacy over events that led to J.S. not receiving a prescribed

  vaccine, and so contracting respiratory syncytial virus. For the following reasons,

  the court DENIES the Schwartzes’ renewed motion to remand [Doc. No. 63].

        J.S. was born on February 14, 2017, at 23 weeks gestation and weighing

  only 1.5 pounds. As an extremely preterm baby, J.S. needed several specialty

  physicians. In August 2017, J.S.’s doctors recommended that she be prescribed
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 2 of 8 PageID #: 1877




  Synagis, an antibody used to immunize children against respiratory syncytical

  virus because her premature birth had resulted in a compromised immune

  system. Respiratory syncytical virus season is from November to April, and

  Synagis is highly effective at preventing sickness if given once a month.

        Jeff Schwartz is employed by Kroger Prescription Plans, Inc. (“Kroger

  Plans”) and has primary health insurance for J.S. through them. Kroger Plans

  uses Kroger Specialty Pharmacy, Inc. (“Kroger Pharmacy”) as its specialty

  pharmacy. The Schwartzes’ health insurance through Kroger Plans doesn’t start

  to cover medical expenses until the Schwartzes meet their annual deductible for

  the year, and the annual deductible restarts every January. Given J.S.’s needs

  as an extremely preterm baby, Mr. and Mrs. Schwartz acquired secondary health

  insurance for J.S. through Anthem to cover J.S.’s medical expenses at the

  beginning of the year before the Schwartzes met the annual deductible on the

  Kroger Plans policy. Anthem uses Express Scripts, Inc. as its pharmacy benefit

  manager, and Express Scripts uses Accredo Health Group, Inc. (“Accredo”) as its

  specialty pharmacy.

        In November and December 2017, J.S. received her first two doses of

  Synagis that were covered by the Kroger Plans policy and fulfilled by Kroger

  Pharmacy. Anthem also assured the Schwartzes that they would give prior

  authorization for J.S.’s third dose of Synagis in January to be filled at Kroger

  Pharmacy instead of Accredo, since the Anthem policy would be covering J.S.’s

  medical expenses at the beginning of the year. Just before J.S. was due for her

  third dose of Synagis in January, Kroger Pharmacy called Jeff and Cari to inform


                                          2
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 3 of 8 PageID #: 1878




  them that Anthem wouldn’t give Kroger Pharmacy prior authorization to

  dispense J.S.’s third dose. The effective window for J.S. to take her third dose of

  Synagis passed while Kroger Pharmacy and Accredo transferred J.S.’s

  prescription back and forth over the next few weeks while trying to get prior

  authorization from Kroger Plans and Anthem. J.S. ultimately ended up

  contracting respiratory syncytical virus and spent 20 days in the hospital, 17 of

  those on life support.

        The Schwartzes filed their complaint in state court alleging that J.S.

  contracted respiratory syncytical virus because of the defendants’ actions. The

  defendants removed to this court, alleging federal question jurisdiction. The

  Schwartzes responded with a motion to remand.

        Before the court ruled on the motion to remand, the defendants moved to

  dismiss the Schwartzes’s compliant, and the Schwartzes amended their

  complaint as a matter of course. See Fed. R. Civ. P. 15(a)(1)(B). The Schwartzes

  filed a renewed motion to remand based on the allegations in their amended

  complaint; this renewed motion to remand is before the court today.



        I.    The allegations in the original complaint determine whether

              jurisdiction exists.

        Before reaching the remand question, the court must decide whether

  remand is determined based on the allegations in the Schwartzes original or

  amended complaint. The Schwartzes argue that the allegations in the amended




                                          3
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 4 of 8 PageID #: 1879




  complaint   determine    whether   federal   question   jurisdiction   exists.   The

  defendants maintain that the original complaint controls.

        Jurisdiction is determined based on the allegations in the complaint at the

  time of removal. “The defendant’s right to remove a case from state to federal

  court depends on the complaint filed by the plaintiff in state court. If that

  complaint states a claim that is removable . . . removal is not defeated by the

  fact that, after the case is removed, the plaintiff files a new complaint, deleting

  the federal claim or stating a claim that is not removable.” Hammond v. Terminal

  R.R. Ass’n, 848 F.2d 95, 97 (7th Cir. 1988) (citations omitted); In re Burlington

  Northern Santa Fe Ry. Co., 606 F.3d 379, 380 (7th Cir. 2010) (“The well-

  established general rule is that jurisdiction is determined at the time of removal,

  and nothing filed after removal affects jurisdiction.”); Cunningham Charter Corp.

  v. Learjet, Inc., 592 F.3d 805, 806-807 (7th Cir. 2010); Gossmeyer v. McDonald,

  128 F.3d 481, 487-488 (7th Cir. 1997) (“[W]hether subject matter jurisdiction

  exists is a question answered by looking at the complaint as it existed at the time

  the petition for removal was filed.”). Allowing a plaintiff’s post-removal

  amendments to affect jurisdiction would encourage forum manipulation. In re

  Burlington Northern Santa Fe Ry. Co., 606 F.3d at 381.

        The Schwartzes claim that there is an apparent conflict in this circuit’s

  caselaw as to whether the original or amended complaint controls jurisdiction,

  and they cite two main cases to support the proposition that jurisdiction is

  determined based on their amended complaint. Those cases, Wellness




                                          4
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 5 of 8 PageID #: 1880




  Community-National v. Wellness House and Jass v. Prudential HealthCare Plan,

  Inc., don’t reach this case.

        First, in Wellness Community-National v. Wellness House, the plaintiff

  initially filed its complaint in federal court and later amended. 70 F.3d 46, 48-

  49 (7th Cir. 1990). On appeal, the court determined that the amended complaint

  superseded the original complaint and controlled jurisdiction, id., but the case

  didn’t involve removal. The court of appeals acknowledged that “[t]he rule in

  removal cases is slightly different: after a defendant removes a case from state

  to federal court, a plaintiff can’t defeat the federal court’s jurisdiction by

  amending [to destroy federal jurisdiction]. Any other rule would effectively defeat

  the defendant’s statutory right to remove . . . .” Id. at 50; see also B13, Inc. v.

  Hamor, 2011 WL 5023394, at *8 (N.D. Ill. Oct. 20, 2011) (explaining Wellness

  Community-National v. Wellness House). In Jass v. Prudential HealthCare Plan,

  Inc., the other case the Schwartzes cite, the district court remanded only after

  dismissing the claims in plaintiff’s amended complaint that established federal

  question jurisdiction, and the court refused to exercise supplemental jurisdiction

  over the remaining claims. 88 F.3d 1492, 1486 (7th Cir. 1996). The issue in Jass

  v. Prudential HealthCare was whether ERISA completely preempted some of

  plaintiff’s claims; Jass v. Prudential HealthCare doesn’t stand for the proposition

  that a party can amend its complaint, thereby extinguishing federal jurisdiction,

  and be entitled to remand. 88 F.3d at 1495.

        Accordingly, the Schwartzes’ motion to remand will be decided based on

  the allegations in their original complaint.


                                           5
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 6 of 8 PageID #: 1881




        II.    The allegations in the original complaint warrant the exercise

               of federal jurisdiction.

        The defendants argue that removal is proper because section 502(a) of the

  Employee Retirement Income Security Act of 1974 completely preempts the

  Schwartzes’ claims and so establishes federal question jurisdiction. The

  Schwartzes argue that their claims are purely a matter of state law.

        A federal district court has “original jurisdiction of all civil actions arising

  under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

  Generally, “any civil action[,] brought in a State court of which the district courts

  of the United States have original jurisdiction, may be removed by the defendant

  [to a district court] . . . .” 28 U.S.C. § 1441(a). The well-pleaded complaint rule

  usually determines whether a defendant my remove based on federal question

  jurisdiction: a defendant may not remove a case “unless the plaintiff’s complaint

  establishes that the case ‘arises under’ federal law . . . .” Aetna Health Inc. v.

  Davila, 542 U.S. 200, 207 (2004). An exception to the well-pleaded complaint

  rule allows a defendant to remove regardless of the plaintiff’s complaint if “a

  federal statute wholly displaces [a] state-law cause of action through complete

  pre-emption.” Id. Complete preemption exist if the defendant can show that the

  state law claim “is in reality based on federal law.” Id.

        Section 502(a) of ERISA states that “[a] civil action may be brought by a

  participant or beneficiary . . . to recover benefits due to him under the terms of

  his plan, to enforce his rights under the terms of the plan, or to clarify his rights


                                           6
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 7 of 8 PageID #: 1882




  to future benefits under the terms of the plan.” 29 U.S.C. § 1132. Section 502(a)

  completely   preempts    “any    state-law   cause   of   action   that   duplicates,

  supplements, or supplants [it] . . . .” Aetna Health Inc. v. Davila, 542 U.S. at 209.

  A rule exists to determine whether a claim is completely preempted by Section

  502(a): “if an individual brings suit complaining of a denial of coverage for

  medical care, where the individual is entitled to such coverage only because of

  the terms of an ERISA-regulated employee benefit plan, and where no legal duty

  (state or federal) independent of ERISA or the plan terms is violated, then the

  suit falls ‘within the scope of’ ERISA § 502(a)(1)(B).” Id. at 210. The parties seem

  to agree that the Kroger policy is an ERISA-regulated plan.

        The Schwartzes argue at length in their motion to remand that they aren’t

  “bringing a suit complaining of a denial of coverage for medical care.” Section

  502(a) clearly would preempt their claims if they were. See 29 U.S.C. § 1132;

  Aetna Health Inc. v. Davila, 542 U.S. at 210. Instead, the Schwartzes argue, they

  claim the defendants “failed to use reasonable care in processing and filling J.S.’s

  preapproved prescription.” Because the claim exists independently of the terms

  of an ERISA-regulated benefits plan, it is not completely preempted by Section

  502(a).

        The Schwartzes’ argument doesn’t square with a plain reading of the

  allegations contained in their original complaint. The original complaint alleges

  in a number of paragraphs that defendants failed to give prior authorization for

  J.S.’s third dose of Synagis. Compl. ¶¶ 22, 23, 24, 25, 26. Section 502(a) clearly

  preempts claims based on those allegations; they amount to claims of a denial


                                           7
Case 1:20-cv-00069-RLM-MPB Document 100 Filed 01/15/21 Page 8 of 8 PageID #: 1883




  of coverage for medical care to which J.S. was entitled only because of the terms

  of an ERISA-regulated employee benefit plan. The defendants point out this

  discrepancy in their response, and the Schwartzes replied that they “do not

  address this issue at this time, as they intend to amend the Complaint to clarify

  their claims.” As already discussed, the propriety of removal is determined based

  on the allegations in the complaint at the time of removal, and the Schwartzes

  can’t avoid federal jurisdiction by amending out of their complaint claims that

  are completely preempted by Section 502(a). There is no reason for the court to

  consider whether Section 502(a) completely preempts the allegations in the

  Schwartzes’ amended complaint.

        For the foregoing reasons, the court DENIES the plaintiffs’ renewed motion

  to remand [Doc. No. 63].

        SO ORDERED.

        ENTERED: January 15, 2021

                                                /s/ Robert L. Miller, Jr.
                                               Judge, United States District Court

  Distribution to all electronically counsel of record




                                           8
